Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2020 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 5, 10, 11, 13-15, 26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140147722 by Doornpekamp et al (hereinafter Doornpekamp) in view of US 20140335404 by Takada. 

Regarding Claim 1, Doornpekamp discloses a battery module comprising a plurality of batteries within in a housing (Fig. 2 [0013]-[0014] teaching the claimed “a housing including a plurality of cells”) and a connector which connects adjacent batteries within the module (3 Fig. 2 teaching the claimed “an 

The electrical connector may be formed of brass ([0016]). Instant [0031] specifies the electrical component “can be, or can include, for example, brass” therefore, it is the Office’s position that brass, being listed as a viable material selection for the instant electrical component, would necessarily read on the claimed “at least a portion of the external electrical component including an active-passive material, the active-passive material having a passivation range spanning a target bias voltage range of the device”. If it is the Applicant’s position that brass would not satisfy the claimed requirement, Applicant is required to provide evidence to support such a position. 

Doornpekamp fails to disclose a protective layer. 

However, Takada discloses forming a protective oxide film on the surface of an electrode terminal in a secondary battery so as to prevent corrosion (Abstract and [0018]-[0019] teaching the claimed “a protective layer bonded to the external electrical component, the protective layer including an oxide film”). 

As such, a skilled artisan would be readily motivated to include a protective film over Doornpekamp’s electrical connector, as taught by Takada, in order to prevent corrosion. 

Examiner notes, not only is Takada analogous art and reasonable to combine with Doornpekamp as it is within the same field of endeavor, but Takada explicitly seeks to solve the same problem as the instant invention regarding the use of the protective film (see instant [0042] for 

Regarding the claimed “chemically bonded”, the instant disclosure provides no more guidance regarding this term than to state that the layer is “chemically formed” on the electrical component (see instant [0043] for example). Chemical formation, absent any further guidance from the instant disclosure, would be interpreted by a skilled artisan to require the use of chemically-drive formation steps such as, but not limited to, chemical vapor deposition or the like. These are product-by-process requirements and would impart no additional structure to the instant protective layer, absent a showing from Applicant as the instant disclosure fails to support any disclosure or structural modification in relation to being “chemically bonded”. As such, it is the Office’s position that the “chemically bonded” step imparting no additional structure to the claim does not provide a patentable distinction over, for example, any other deposition process. Takada discloses a liquid coating process ([0102]). The Office contends such a resulting layer coating the electrical terminal necessarily renders the instant claim obvious satisfying all structural requirements thereof. See MPEP 2113.   

Regarding Claim 3, Doornpekamp discloses a brass electrical connector ([0016]). As the instant disclosure lists brass as a viable material selection for the electrical connector (see instant [0031]), it is the Office’s position that brass would necessarily exhibit the same properties and/or functionality as the instant material, thereby disclosing the claimed “wherein the external electrical component has an energy of formation for corrosion products that releases heat less than a threshold value of a component associated with the housing including at least one of a plastic melting point, a flash point, or 

Regarding Claim 4, Doornpekamp discloses a brass electrical connector which connects two adjacent batteries (Fig. 1, 2 and [0016]). As such, it is the Office’s position that the brass connector satisfies the functional requirements of the claimed “wherein the active-passive material is an anode coating configured to decrease an available surface area of a terminal of a battery cell for an electrochemical anode half-reaction”. 

Regarding Claim 5, Doornpekamp discloses a brass electrical connector ([0016]). As the instant disclosure lists brass as a viable material selection for the electrical connector (see instant [0031]), it is the Office’s position that brass would necessarily exhibit the same properties and/or functionality as the instant material, thereby disclosing the claimed “wherein the active-passive material has a free energy of formation for a corrosion product that reduces heat during oxidation”). If it is Applicant’s position that brass would not convey the desired properties, Applicant is required to provide evidence to support such a position.  

Regarding Claim 10, Doornpekamp discloses a brass electrical connector ([0016]). As the instant disclosure lists brass as a viable material selection for the electrical connector (see instant [0031]), it is the Office’s position that brass would necessarily exhibit the same properties and/or functionality as the instant material, thereby disclosing the claimed “the active-passive material has a lower exchange current density and Tafel slope than steel or a nickel or tin plated metal”. If it is Applicant’s position that brass would not convey the desired properties, Applicant is required to provide evidence to support such a position.  

Regarding Claim 11, Doornpekamp discloses a brass electrical connector ([0016]). As the instant disclosure lists brass as a viable material selection for the electrical connector (see instant [0031]), it is the Office’s position that brass would necessarily exhibit the same properties and/or functionality as the instant material, thereby disclosing the claimed “the active-passive material is made of a material having a higher breakdown or transpassive potential than steel or a nickel or tin plated metal”. If it is Applicant’s position that brass would not convey the desired properties, Applicant is required to provide evidence to support such a position.  

Regarding Claim 13, Doornpekamp discloses the electrical connector connects batteries and allows current flow from the batteries ([0022]-[0023]) thereby constituting a “circuit”. The connector forms parallel connection between batteries such that it would only contact two similar terminals of the batteries, and as such, would contact, for example, both negative terminals ([0023]) reading on the claimed “wherein the external electrical component includes a circuit where only an anode of the circuit is plated with the active-passive material”. 
 
Regarding Claim 14, Doornpekamp discloses a brass electrical connector ([0016] teaching the claimed “wherein the active-passive material includes a brass alloy”).  
 
Regarding Claim 15, Doornpekamp discloses a brass electrical connector ([0016] teaching the claimed “wherein the active-passive material includes a corrosion resistant copper alloy”).  



	Regarding Claim 28, Doornpekamp discloses the electrical connector is used as a terminal for an electrolytic cell ([0013] teaching the claimed “wherein the external electrical component is a terminal of a battery cell for an electrolytic cell”). 

Claim(s) 1-8, 10, 11, 13-15, 26, 28 are rejected under 35 U.S.C. 103 as obvious over US 20110177381 by Oya et al (hereinafter Oya) in view of Takada. 

Regarding Claim 1, Oya discloses a battery module comprising a plurality of batteries (Fig. 1A teaching the claimed “a plurality of cells”) and a connector which connects adjacent batteries within the module (secondary battery bus bar Fig. 1a teaching the claimed “an external electrical component outside the plurality of cells and connecting at least two of the plurality of cells”). Although silent as to the housing, as the battery module discloses a plurality of batteries, the module would necessarily include a casing or housing for accommodating the batteries, reading on the claimed “a housing” such that the external electrical connector is disposed within the housing. Alternatively, a skilled artisan would find it routine and conventional to use a housing for accommodating batteries within a module, thereby rendering obvious the claimed “housing”. 

The electrical connector may be formed of brass, copper alloy, or beryllium copper alloy ([0059]). Instant [0031] specifies the electrical component may be formed of such materials, therefore, it is the Office’s position that any material recited as a viable material selection for the instant electrical 

Oya fails to disclose a protective layer. 

However, Takada discloses forming a protective oxide film on the surface of an electrode terminal in a secondary battery so as to prevent corrosion (Abstract and [0018]-[0019] teaching the claimed “a protective layer bonded to the external electrical component, the protective layer including an oxide film”). 

As such, a skilled artisan would be readily motivated to include a protective film over Oya’s electrical connector, as taught by Takada, in order to prevent corrosion. 

Examiner notes, not only is Takada analogous art and reasonable to combine with Oya as it is within the same field of endeavor, but Takada explicitly seeks to solve the same problem as the instant invention regarding the use of the protective film (see instant [0042] for example) and as such, would clearly motivate a skilled artisan to look to combine Oya with Takada when attempting to solve a problem or corrosion in external electrode terminals in secondary batteries. 

Regarding the claimed “chemically bonded”, the instant disclosure provides no more guidance regarding this term than to state that the layer is “chemically formed” on the electrical component (see instant [0043] for example). Chemical formation, absent any further guidance from the instant 

	Regarding Claim 2, Oya discloses a silver coating on the secondary bus bar ([0059]). Instant [0113] discloses silver may a catalyst which slows electrolysis therefore, would read on the claimed “a catalyst included in the external electrical component and configured to slow an electrolysis half-reaction”. 

Regarding Claim 3, Oya discloses a brass electrical connector ([0059]). As the instant disclosure lists brass as a viable material selection for the electrical connector (see instant [0031]), it is the Office’s position that brass would necessarily exhibit the same properties and/or functionality as the instant material, thereby disclosing the claimed “wherein the external electrical component has an energy of formation for corrosion products that releases heat less than a threshold value of a component associated with the housing including at least one of a plastic melting point, a flash point, or an electrolyte decomposition temperature”.  If it is Applicant’s position that brass would not convey the desired properties, Applicant is required to provide evidence to support such a position.



Regarding Claim 5, Oya discloses a brass electrical connector ([0059). As the instant disclosure lists brass as a viable material selection for the electrical connector (see instant [0031]), it is the Office’s position that brass would necessarily exhibit the same properties and/or functionality as the instant material, thereby disclosing the claimed “wherein the active-passive material has a free energy of formation for a corrosion product that reduces heat during oxidation”). If it is Applicant’s position that brass would not convey the desired properties, Applicant is required to provide evidence to support such a position.  

Regarding Claim 8, Oya discloses a silver or gold plating ([0059] teaching the claimed “wherein the external electrical component includes a base current carrying material”) and the alloy material ([0059] teaching the claimed “plated with the active passive material”). 

Regarding Claim 10, Oya discloses a brass electrical connector ([0059]). As the instant disclosure lists brass as a viable material selection for the electrical connector (see instant [0031]), it is the Office’s position that brass would necessarily exhibit the same properties and/or functionality as the instant material, thereby disclosing the claimed “the active-passive material has a lower exchange current density and Tafel slope than steel or a nickel or tin plated metal”. If it is Applicant’s position that brass 
 
Regarding Claim 11, Oya discloses a brass electrical connector ([0059]). As the instant disclosure lists brass as a viable material selection for the electrical connector (see instant [0031]), it is the Office’s position that brass would necessarily exhibit the same properties and/or functionality as the instant material, thereby disclosing the claimed “the active-passive material is made of a material having a higher breakdown or transpassive potential than steel or a nickel or tin plated metal”. If it is Applicant’s position that brass would not convey the desired properties, Applicant is required to provide evidence to support such a position.  

Regarding Claim 13, Oya discloses the connector makes contact with the negative terminal of the cells ([0057] teaching the claimed “wherein the external electrical component includes a circuit where only an anode of the circuit is plated with the active-passive material”). 
 
Regarding Claim 14, Oya discloses a brass electrical connector ([0059] teaching the claimed “wherein the active-passive material includes a brass alloy”).  
 
Regarding Claim 15, Oya discloses a brass electrical connector ([0059] teaching the claimed “wherein the active-passive material includes a corrosion resistant copper alloy”).  

Regarding Claim 26, Oya discloses a brass electrical connector ([0059] teaching the claimed “wherein the active-passive material includes a corrosion resistant copper alloy with zinc or tin”).  



However, the voltage produced by a battery module would necessarily be a result effective variable as a skilled artisan would want to optimize the voltage produced so as to provide enough power for a desired application while ensuring no excess or wasted electrical energy. As such, it would require no more than routine experimentation to arrive at a battery module device which could generate 20 volts or more, for example by employing a specific number of batteries, rendering obvious the limitations of Claim 32. The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).

Claim(s) 20 and 22 are rejected under 35 U.S.C. 103 as obvious over Doornpekamp in view of US 20120121966 by Kim. 



The electrical connector may be formed of brass ([0016]) thereby not discloses a phosphor containing copper alloy. 

However, Kim discloses external electrode terminals in battery devices conventionally comprise brass, copper beryllium or phosphor bronze ([0013] teaching the claimed “the conductor including a copper alloy including a phosphor”). As the material is the same as required by the instant claim, it is the Office’s position the phosphor bronze would necessarily read on the claimed “the conductor having at least a portion made of an active-passive material, the active-passive material having a passivation range spanning a target bias voltage range of the first and second battery cells”. If it is the Applicant’s position that phosphor bronze would not satisfy the claimed requirement, Applicant is required to provide evidence to support such a position. 

Kim’s disclosure of routine and conventional materials for forming terminals in secondary batteries would render obvious the use of any such materials in Doornpekamp’s device, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 


.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Oya in view of Takada as applied to claim 1 above, and further in view of US 4735868 by Robinson et al (hereinafter Robinson). 

Regarding Claim 25, Oya discloses the connector may be a beryllium copper alloy, however, is silent as to the specific type. 

However, Robinson discloses copper-beryllium alloys such as C170 are known alloys for forming electrical connectors (Abstract) in that they exhibit excellent tensile and yield strength (Table 1 teaching the claimed “wherein the conductor includes a corrosion resistant copper beryllium alloy of the C170 family”). 

Therefore, a skilled artisan would be motivated to select C170 as the copper-beryllium alloy disclosed by Oya, as taught by Robinson, as such an alloy exhibits excellent tensile and yield strength when used as an electrical connector. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Doornpekamp or Oya in view of Takada as applied to claim 1 above, and further in view of ThyssenKrupp Materials “Copper and Alloys” (hereinafter Copper). 

Regarding Claim 27, Doornpekamp or Oya disclose the limitations of Claim 1 but fail to disclose the specific alloy used to form the electrical connectors. 

However, Copper discloses that C200 family copper alloy are conventionally used in electrical connectors (Page 38 teaching the claimed “wherein the active-passive material includes a corrosion resistant copper alloy of the C200 brass family”). 

Therefore, it would have been obvious to a skilled artisan to use any known copper alloy to form the copper alloy connectors disclosed by Doornpekamp or Oya, including the known copper alloys set forth by Copper, as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Claims 29-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Doornpekamp in view of Takada and US 20150294796 by Hanson et al (hereinafter Hanson). 

Regarding Claim 29, Doornpekamp discloses a battery module comprising a plurality of batteries within in a housing (Fig. 2 [0013]-[0014] teaching the claimed “a housing including a plurality of cells”) and a connector which connects adjacent batteries within the module (3 Fig. 2 teaching the claimed “an electrical component disposed within the housing and outside the plurality of cells and connected at least one of the plurality of cells”). 

The electrical connector may be formed of brass ([0016]). Instant [0031] specifies the electrical component “can be, or can include, for example, brass” therefore, it is the Office’s position that brass, being listed as a viable material selection for the instant electrical component, would necessarily read on the claimed “at least a portion of the external electrical component including an active-passive material, the active-passive material having a passivation range spanning a target bias voltage range of the device”. If it is the Applicant’s position that brass would not satisfy the claimed requirement, Applicant is required to provide evidence to support such a position. 



However, Takada discloses forming a protective oxide film on the surface of an electrode terminal in a secondary battery so as to prevent corrosion (Abstract and [0018]-[0019] teaching the claimed “a protective layer bonded to the external electrical component”). 

As such, a skilled artisan would be readily motivated to include a protective film over Doornpekamp’s electrical connector, as taught by Takada, in order to prevent corrosion. 

Examiner notes, not only is Takada analogous art and reasonable to combine with Doornpekamp as it is within the same field of endeavor, but Takada explicitly seeks to solve the same problem as the instant invention regarding the use of the protective film (see instant [0042] for example) and as such, would clearly motivate a skilled artisan to look to combine Doornpekamp with Takada when attempting to solve a problem or corrosion in external electrode terminals in secondary batteries. 

Regarding the claimed “chemically bonded”, the instant disclosure provides no more guidance regarding this term than to state that the layer is “chemically formed” on the electrical component (see instant [0043] for example). Chemical formation, absent any further guidance from the instant disclosure, would be interpreted by a skilled artisan to require the use of chemically-drive formation steps such as, but not limited to, chemical vapor deposition or the like. These are product-by-process requirements and would impart no additional structure to the instant protective layer, absent a showing from Applicant as the instant disclosure fails to support any disclosure or structural modification in relation to being “chemically bonded”. As such, it is the Office’s position that the “chemically bonded” 

Modified Doornpekamp discloses a metal oxide comprising protective layer, not expressly a hydroxide terminated form of a metal. 

However, Hanson discloses hydroxide terminated titanium oxide coatings may be used for corrosion resistance in electrochemical processes ([0009] teaching the claimed “the protective layer including a hydroxide terminated form of a metal”). 

Hanson’s disclosure of the corrosion resistance of hydroxide terminated titanium oxide would render obvious the use of such material in Doornpekamp’s device, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

	Regarding Claim 30, Doornpekamp discloses the electrical connector is a metal connector (Fig. 1 teaching the claimed “wherein the electrical component is a metal connector or strap”). 

	Regarding Claim 31, Doornpekamp discloses lithium ion batteries, thereby disclosing direct current devices ([0013] teaching the claimed “wherein the device is a direct current device”). 

Regarding Claim 32, Doornpekamp is silent as to the voltage produced by the battery module. 

However, the voltage produced by a battery module would necessarily be a result effective variable as a skilled artisan would want to optimize the voltage produced so as to provide enough power for a desired application while ensuring no excess or wasted electrical energy. As such, it would require no more than routine experimentation to arrive at a battery module device which could generate 20 volts or more, for example by employing a specific number of batteries, rendering obvious the limitations of Claim 32. The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).

Regarding Claim 34, modified Doornpekamp discloses the same material as the instant protective layer and as such, it is the Office’s position that it necessarily reads on the claimed “is a passive film”. If Applicant’s position is that the film disclosed by modified Doornpekamp is somehow disqualified from consideration as a “passive film” evidence would be required to support such an assertion. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Doornpekamp in view of Takada and Hanson as applied to claim 29 above, and further in view of Kim. 

Regarding Claim 33, modified Doornpekamp discloses the limitations of Claim 29 but discloses the electrical connector may be formed of brass ([0016]) thereby not disclosing a phosphor containing copper alloy. 

However, Kim discloses external electrode terminals in battery devices conventionally comprise brass, copper beryllium or phosphor bronze ([0013] teaching the claimed “the electrical component including a copper alloy including a phosphor”). 

Kim’s disclosure of routine and conventional materials for forming terminals in secondary batteries would render obvious the use of any such materials in Doornpekamp’s device, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721